Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 06/30/2022 in which claims 1-5,7-8, 10-14 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-8, 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-14  of U.S. Patent No. 11, 425,350 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the instant examined claim is narrower in scope and falls within the scope of the conflicting patented claim.
Instant application:17/854,405
Patent No.: US 11, 425,350 B2
1. An image display system comprising: a display having a screen configured to display an image; a camera configured to capture a user space image of a user space that is forward of the screen; a memory configured to store (i) screen positioning data indicating a position, orientation, and shape of the screen in a prescribed reference coordinate space, (ii) camera positioning data indicating a position and orientation of the camera in the reference coordinate space, and (iii) three- dimensional data representing a three-dimensional object on the reference coordinate space; and a processor configured to: identify a user viewpoint position on the reference coordinate space based on the camera positioning data and the user space, image captured by the camera, generate, based on the user viewpoint position, the screen positioning data, and the three-dimensional data, a display image of the three- dimensional object that is viewable in a virtual space from the user viewpoint position via the screen, and cause the display image to be displayed on the screen of the display.
1. An image display system comprising: a display having a screen configured to display an image; a plurality of user space cameras simultaneously configured to capture a user space images of a user space that is located further forward than the screen and where a user viewing the image displayed on the screen of the display is likely to exist; a memory configured to store (i) screen positioning data indicating a position, orientation, and shape of the screen in a prescribed reference coordinate space, (ii) camera positioning data indicating a position and orientation of the plurality of user space image cameras in the reference coordinate space, and (iii) three-dimensional data representing a three-dimensional object on the reference coordinate space; and a processor configured to: identify a user viewpoint position on the reference coordinate space based on the camera positioning data and the user space images captured by the plurality of cameras, generate, based on the user viewpoint position, the screen positioning data, and the three-dimensional data, a display image of the three-dimensional object that is viewable in a virtual space from the user viewpoint position via the screen, and cause the display image to be displayed on the screen of the display.
2. The image display system according to claim 1, wherein the processor generates the display image of the three-dimensional object visible from the user viewpoint position via the screen by applying projective transformation to the three-dimensional data.
2. The image display system according to claim 1, wherein the processor generates the display image of the three-dimensional object visible from the user viewpoint position via the screen by applying projective transformation to the three-dimensional data.
3. The image display system according to claim 1, wherein the camera is configured to image-capture the user space at an angle of field of at least 1100.
3. The image display system according to claim 1, wherein the user space image cameras are configured to image-capture the user space at an angle of field of at least 1100.
4. The image display system according to claim 1, wherein the processor is configured to generate the display image of the three- dimensional object visible from the user viewpoint position via the screen by projecting, on the reference coordinate space, points in the three-dimensional data on points where lines, which connect the points and the user view point position, cross the screen.
4. The image display system according to claim 1, wherein the processor is configured to generate the display image of the three-dimensional object visible from the user viewpoint position via the screen by projecting, on the reference coordinate space, points in the three-dimensional data on points where lines, which connect the points and the user view point position, cross the screen.
5. The image display system according to claim 1, further comprising a plurality of the displays, wherein: the memory is configured to store screen positioning data indicating the position, the orientation, and the shape of the screen of each of the plurality of displays on the reference coordinate space, and the processor is configured to generate, for each of the plurality of displays and based on the display screen positioning data and the three- dimensional data, the display image of the three-dimensional object, and cause the display image to be displayed on the screen of the plurality of displays.
5. The image display system according to claim 1, further comprising a plurality of the displays, wherein: the memory is configured to store screen positioning data indicating the position, the orientation, and the shape of the screen of each of the plurality of displays on the reference coordinate space, and the processor is configured to generate, for each of the plurality of displays and based on the display screen positioning data and the three-dimensional data, the display image of the three-dimensional object, and cause the display image to be displayed on the screen of the plurality of displays.
7. The image display system according to claim 1, wherein the camera has at least two image capture parts, and  processor is configured veto: record at least one of data on the image captured by the camera and information about the user viewpoint position calculated from the image, calculate, when a plurality of images captured by the at least two image capture parts  have a prescribed body part of the user relating to the user viewpoint position, the user viewpoint position being based on a parallax among the plurality of images, and when the body part of the user is included in only one image captured by the camera, ,determine the user viewpoint position based on the one image and data on images in the past or user viewpoint positions in the past.
8. The image display system according to claim 1, wherein the processor is configured to: record at least one of data on the image captured by the user space cameras and information about the user viewpoint position calculated from the image, calculate, when a plurality of images captured by the plurality of user space cameras have a prescribed body part of the user relating to the user viewpoint position, the user viewpoint position being based on a parallax among the plurality of images, and when the body part of the user is included in only one image captured by the user space cameras, determine the user viewpoint position based on the one image and data on images in the past or user viewpoint positions in the past.
8. The image display system according to claim 1, wherein the processor is configured to: store, in the memory, at least one of data on the image obtained by the camera and the user viewpoint position calculated from the image, and   remove noise included in the user viewpoint position based on at least one of time-series user viewpoint positions and time-series images captured by the camera, which are recorded in the memory.
9. The image display system according to claim 1, wherein the processor is configured to: store, in the memory, at least one of data on the image obtained by the user space cameras and the user viewpoint position calculated from the image, and remove noise included in the user viewpoint position based on at least one of time-series user viewpoint positions and time-series images captured by the user space cameras, which are recorded in the memory.
10. The image display system according to claim 1, wherein the processor is configured to: store, in the memory, the user viewpoint position, and when a current user viewpoint position cannot be identified from the user space image captured by the, camera, estimate the current user viewpoint position based on time-series user viewpoint positions recorded in memory.
10. The image display system according to claim 1, wherein the processor is configured to: store, in the memory, the user viewpoint position, and when a current user viewpoint position cannot be identified from the user space image captured by the user space cameras, estimate the current user viewpoint position based on time-series user viewpoint positions recorded in the memory.
11. The image display system according to claim 1, wherein the processor is configured to detect a prescribed gesture of the user from time-series user space images and perform prescribed processing corresponding to the gesture.
11. The image display system according to claim 1, wherein the processor is configured to detect a prescribed gesture of the user from time-series user space images and perform prescribed processing corresponding to the gesture.
12. The image display system according to claim 11, wherein the processor is configured to: upon detecting a prescribed instruction gesture after detecting an activation gesture from the time-series user space images, execute prescribed processing corresponding to the instruction gesture, and upon detecting the instruction gesture without detecting the activation gesture, not execute the processing.
12. The image display system according to claim 11, wherein the processor is configured to: upon detecting a prescribed instruction gesture after detecting an activation gesture from the time-series user space images, execute prescribed processing corresponding to the instruction gesture, and upon detecting the instruction gesture without detecting the activation gesture, not execute the processing.
13. The image display system according to claim 1, further comprising a display space camera configured to  capture a display space, which is a real space to be displayed, to obtain a three-dimensional image, wherein the processor is configured to generate the three-dimensional data using data on the image obtained by the display space camera.
13. The image display system according to claim 1, further comprising a display space camera configured to capture a display space, which is a real space to be displayed, to obtain a three-dimensional image, wherein the processor is configured to generate the three-dimensional data using data on the image obtained by the display space camera.
14. The image display system according to claim 13, further comprising: a microphone configured to obtain a sound in the display space; and a speaker configured to output the sound to the user space.
14. The image display system according to claim 13, further comprising: a microphone configured to obtain a sound in the display space; and a speaker configured to output the sound to the user space.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425